Case 1:18-cv-01391-RGA Document 516-2 Filed 08/20/21 Page 1 of 2 PagelD #: 29569

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

INGEVITY CORPORATION, INGEVITY
SOUTH CAROLINA, LLC,

Plaintiffs-Counterclaim Defendants,
Case No. 18-1391-RGA

v.
BASF CORPORATION,

Defendant-Counterclaim Plaintiff.

 

DECLARATION OF ED WOODCOCK

I, Ed Woodcock, declare as follows:

ie I am an Executive Vice President at Plaintiff Ingevity Corp. (“Ingevity”), where I
also serve as President of Ingevity’s Performance Materials division.

2. I make this declaration based on my personal knowledge. If sworn as a witness, I
could and would testify to the matters referred to below.

3. Exhibit D16 in Ingevity’s Table of Exhibits in Support of Ingevity’s Motions in
Limine (reproduced as Exhibit P2-J in BASF’s Appendix in Support of BASF’s Motion in
Limine No. 2) is Ingevity’s supply agreement with Kayser. Exhibit Di7 in Ingevity’s Table of
Exhibits in Support of Ingevity’s Motions in Limine (reproduced as Exhibit P2-K in BASF’s
Appendix in Support of BASF’s Motion in Limine No. 2) is Ingevity’s supply agreement with
Delphi.

4. I was personally involved in the negotiation of these agreements with Kayser and

Delphi.
Case 1:18-cv-01391-RGA Document 516-2 Filed 08/20/21 Page 2 of 2 PagelD #: 29570

5. The terms and provisions of both supply agreements are not publicly known
currently and the pricing information and contract provisions on those agreements are also not
public.

6. Public disclosure of the terms and provisions of these agreements, including the
quoted prices, would be damaging to Ingevity and to Kayser and Delphi since other Tier-1
customers of Ingevity (which compete with Kayser and Delphi) do not know the prices or terms
of these supply agreements.

vid Since Tier-1 companies such as Kayser and Delphi submit confidential bids for
vehicle platforms to the OEMs, revealing the price of a key component in both companies’ bids
would significantly affect Kayser’s and Delphi’s competition for business. Similarly, public
disclosure of the terms and provisions of these agreements, including the quoted prices, would be
damaging to Ingevity’s relationships with its other customers who do not have supply
agreements with Ingevity.

8. While Ingevity understands that these agreements may become part of the
evidentiary record at trial that is scheduled for September 7, 2021, it is my understanding that not
all terms and provisions of these agreements, including the quoted prices, will necessarily be

publicly disclosed at trial.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated: August 19, 2021 By:

 

Ed Woodcock
